Citation Nr: 0202159	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  98-05 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to May 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran has been diagnosed with PTSD.

3.  The veteran did not engage in combat with the enemy while 
serving in Vietnam.

4.  The record contains no credible evidence confirming the 
veteran's alleged in-service stressors.

5.  The diagnosis of PTSD is not considered reliable without 
credible evidence confirming the veteran's alleged in-service 
stressors.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304(f) (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, effective November 9, 2000, was 
signed into law, and regulations to implement the provisions 
of the new law were also passed, generally effective as of 
the same date.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  This law sets forth 
requirements for assisting a veteran in developing the facts 
pertinent to her claim. 

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice and 
assistance provisions of the new legislation.  The veteran 
and her representative have been adequately notified of the 
applicable laws and regulations that set forth the criteria 
for entitlement to service connection for PTSD.  The RO sent 
the veteran several letters informing her of the evidence 
necessary to substantiate a claim for PTSD, including the 
specific information necessary to verify a sexual assault 
stressor.  Therefore, the Board concludes that the 
discussions in the rating decisions, Statement of the Case, 
Supplemental Statements of the Case, and related letters have 
informed the veteran and her representative of the 
information and evidence necessary to warrant entitlement to 
the benefit sought, and there has therefore been compliance 
with VA's notification requirement.  

In addition, the RO acquired service medical and personnel 
records, and relevant private and VA medical records.  The RO 
also provided the veteran with a VA examination and afforded 
the veteran personal hearings before the RO and the Board.  
Finally, the RO requested verification of the veteran's 
reported stressors with the U.S. Marine Corps.  Therefore, 
the Board also finds that there has been compliance with VA's 
obligation to assist the veteran.  Accordingly, the Board 
concludes that the record as it stands is complete and 
adequate for appellate review and that no further action is 
necessary to meet the requirements of the Veterans Claims 
Assistance Act of 2000.

Service connection for PTSD generally requires (1) medical 
evidence establishing a diagnosis of the condition, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  If the evidence establishes 
that the veteran engaged in combat with the enemy, and the 
claimed stressor is related to that combat, the veteran's lay 
statements alone may establish occurrence of the claimed in-
service stressor, in the absence of clear and convincing 
evidence to the contrary and provided that the claimed 
stressor is consistent with the circumstances, conditions or 
hardships of the veteran's service.  See 38 C.F.R. § 3.304(f) 
(2001).

Where, however, VA determines that the veteran did not engage 
in combat, or was not a POW, or the claimed stressor is not 
related to combat or POW experiences, the veteran's lay 
statements, by themselves, will not be enough to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain service records or other credible evidence that 
corroborates the stressor.  See 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d),(f); Gaines v. West, 11 Vet. App. 
353, 357-358 (1998).

Any current PTSD diagnosis should comply with the Fourth 
Edition of the Diagnostic and Statistical Manual of Mental 
Disorders, 1994 (DSM-IV), see 38 C.F.R. § 4.130, which 
reflects a subjective stressor standard.  See Cohen v. Brown, 
10 Vet. App. 128, 140 (1997).  The sufficiency of a stressor 
is, accordingly, now a clinical determination for the 
examining mental health professional.

In the present case, the veteran has not claimed that she was 
involved in combat with the enemy.  The veteran believes that 
she suffers from PTSD due to her experiences on active duty.  
Specifically, the veteran claims that she was raped while 
stationed in Vietnam.  The veteran's DD 214 (Report of 
Transfer or Discharge) shows that her military occupational 
specialty was administrative.  She served in Vietnam from 
October 1967 through March 1968, but received no medals or 
awards indicative of combat involvement.  Therefore, as the 
veteran's claimed stressors are not related to combat, she 
must provide credible supporting evidence that they actually 
occurred and that she presently suffers from PTSD as a 
result.

In various statements to the RO and in testimony presented at 
personal hearings in September 1998 and August 2001, the 
veteran alleged the occurrence of several stressful events 
during service in Vietnam.  She testified that she felt 
unprepared to be in Saigon during the Tet Offensive and that 
she experienced stress from being in a war zone.  However, 
she also testified that she completed U.S. Marine Corps basic 
training and that she was well guarded whenever she was 
transported from her hotel to work and while working at the 
Headquarters building.  Neither her hotel nor the 
Headquarters building was struck by enemy fire during her 
tenure in Vietnam.  

The veteran also claimed that she witnessed a serviceman 
struck by sniper fire outside the Headquarters building in 
February or March 1968.  She did not know the serviceman and 
was unable to determine whether he was in the Marine Corps or 
the Army because of the distance.  She believed that she saw 
blood and she hid under her desk after the incident.  The 
veteran also operated the office machinery that sent out 
condolence letters to the families of deceased servicemen.

In August 2000, the RO attempted to verify the veteran's 
reported stressor of witnessing the sniper fire.  The 
Department of the Navy responded that anecdotal incidents 
could not be verified and that the information was 
insufficient to conduct any meaningful research.  Likewise, 
the Board finds that it is not possible to verify the 
veteran's report of generalized stress due to being stationed 
in a war zone and due to her work responsibilities.  

Finally, the veteran claimed that she was raped in Saigon on 
February 14, 1968, and that she became pregnant with her 
first child as a result.  The Board observes that this 
alleged stressor has been the subject of the majority of the 
veteran's complaints as well as the apparent basis for her 
diagnoses of PTSD.  Therefore, the Board will separately 
address this claimed stressor.

In YR v. West, 11 Vet. App. 393 (1998), the United States 
Court of Appeals for Veterans Claims (Court) addressed the 
issue of corroboration of stressors in PTSD cases involving 
sexual assault.  In YR, the Court advised that the portions 
of the VA Adjudication Procedure Manual M21-1, Part III, 
paragraph 5.14c, provided "guidance on the types of evidence 
that may serve as 'credible supporting evidence' for 
establishing service connection of PTSD which allegedly was 
precipitated by a personal assault during military service."  
YR, 11 Vet. App. at 399.  

The Manual M21-1 lists evidence that might indicate such a 
stressor, namely lay statements describing episodes of 
depression, panic attacks or anxiety, but no identifiable 
reasons for the episodes, visits to medical clinics without a 
specific ailment, evidence of substance abuse, and increased 
disregard for military or civilian authority.  The Manual 
also lists behaviors such as requests for change of military 
occupational specialty or duty assignment, increased use or 
abuse of leave, changes in performance and performance 
evaluations, increased use of over-the-counter medications, 
unexplained economic or social behavior changes, and breakup 
of a primary relationship as possibly indicative of a 
personal assault, provided that such changes occurred at the 
time of the incident.  See Manual M21-1, Part XII, para 
11.38b(2) (Change 55).

In Patton v. West, 12 Vet. App. 272, 277 (1999), the Court 
noted that in the particular case of claims of PTSD due to a 
personal assault, VA has established special procedures for 
evidentiary development.  These procedures, which became 
effective in February 1996, take into account the fact that 
since personal assault is an extremely sensitive issue, many 
incidents of personal assault are not officially reported, 
and victims of this type of in-service trauma may find it 
difficult to produce evidence to support the occurrence of 
the stressor.  These procedures thus acknowledge the 
difficulty veterans face in establishing the occurrence of 
the stressor through standard evidence, and the need for 
development of alternate sources of evidence.  See Manual 
M21-1, Part III, paragraph 5.14c (Feb. 20, 1996) 
(substantially enlarging on the former Manual M21-1, Part 
III, paragraph 7.47c(2) (Oct. 11, 1995)).  

Alternate sources that may provide credible evidence of an 
in-service personal assault include medical or counseling 
treatment records following the incident, military or 
civilian police reports, reports from crisis intervention or 
other emergency centers, statements from confidants or 
family, copies of diaries or journals, or behavior changes 
documented or observed at the time of the incident, such as 
obsessive behavior at the time of the incident, pregnancy 
tests, increased interest in test for sexually transmitted 
diseases, termination of primary relationships, or alcohol 
and drug abuse.  Evidence that documents any such behavioral 
changes may require interpretation by a VA neuropsychiatric 
physician to determine whether such evidence bears a 
relationship to the medical diagnoses.  See M21-1, Part III, 
para. 5.14(c)(9).

Furthermore, these provisions recognize that the standard 
PTSD stressor letter may be inappropriate for this type of 
PTSD claim, and thus state that if the claimed stressful 
incident is a personal assault, a stressor development letter 
specifically tailored for personal assault cases should be 
sent to such veterans.  See M21-1, Part III, para. 
5.14(c)(6).  The Court has held that the provisions in M21-1, 
Part III, 5.14(c), which address PTSD claims based on 
personal assault are substantive rules which are the 
equivalent of VA regulations, and are binding on VA.  See YR, 
11 Vet. App. at 398-99; Patton, 12 Vet. App. at 272.

In the present case, the veteran claimed that her rape 
occurred in February 1968 while she was stationed in Saigon.  
She described the rape as occurring at either 7:00 a.m. or 
7:00 p.m.  She was accosted at knifepoint outside of her 
hotel room and forced into the room.  The rapist wore 
camouflage make-up and was a serviceman.  At the time, she 
believed that he was black, but after seeing her son, she 
realized that he must have been white.  During the rape, her 
knee was bruised by the rapist's belt buckle.  Shortly after 
the rape, the veteran left Vietnam to visit her dying father.  
She subsequently was discharged from service due to her 
pregnancy.

The veteran's service medical records verify that she was 
pregnant at the time of her separation examination in May 
1968.  The records contain no complaints or findings 
regarding a rape, assault, or injury.  The records also 
contain no complaint or diagnosis of PTSD, depression, or 
other psychological symptomatology.  The veteran submitted 
hospital records that verified that her son, M. A. H., was 
born in November 1968.  The father was identified as F. H., 
her husband.

The RO, in compliance with the applicable law and rules, 
requested that the veteran provide alternative information to 
verify her claimed sexual assault.  However, the veteran 
stated that she never reported the rape until January 1998 
when she told a VA physician.  The veteran reported that the 
day following the rape, a female First Sergeant inquired as 
to what was wrong with the veteran.  Although this woman had 
also been the veteran's Sergeant during boot camp, the 
veteran purportedly did not confide in her because of the 
onset of the Tet Offensive.  The veteran never sought medical 
care or counseling and never confided in close family members 
or friends.  The veteran testified that she still had not 
told her son or her husband of more than 20 years.  
Therefore, the record is devoid of medical or counseling 
treatment records following the incident, military or 
civilian police reports, reports from crisis intervention or 
other emergency centers, statements from confidants or 
family, lay statements, or medical or counseling notes to 
verify the occurrence of the rape.  

The veteran further stated that the alleged rape did not 
affect her work performance, that she was never demoted or 
disciplined, and that she did not request a change of duty 
assignment.  The veteran's DD 214 and service personnel 
records confirm that her rank was Sergeant (E-5) when 
discharged and that she received the Good Conduct Medal and 
was recommended for reenlistment.  

The veteran specifically informed the RO that she never 
suffered alcohol or substance abuse or obsessive behavior.  
She did not undergo a pregnancy test or testing for sexually 
transmitted diseases following the rape.  She did not develop 
a disregard for military or civilian authority, and she did 
not have unexplained economic or social behavior changes.  In 
addition, according to private and VA treatment records, and 
the October 1998 VA examination, the veteran did not develop 
PTSD symptomatology until the early 1990's and did not seek 
any type of psychological treatment until 1997.

Finally, a review of the medical evidence shows that Barry 
Rubin, D.O., submitted letters in August and October 1997, 
and October 1998.  He related that the veteran complained of 
various symptoms, such as nightmares and flashbacks, that she 
related to her experiences in Vietnam.  Dr. Rubin did not 
state that the veteran had reported a rape, and he found that 
she met several diagnostic criteria for depression.  

The veteran was diagnosed with PTSD in a January 1998 VA 
clinical note and following an October 1998 VA examination.  
Letters from Brown County Counseling in March and August 
1998, and August 1999, also diagnosed the veteran with PTSD 
due to her experiences in Vietnam.  However, these diagnoses 
were made entirely upon the self-report of unverified 
stressors.  As discussed above, a diagnosis of PTSD, related 
to service, which is based on an examination which relied 
upon an unverified history is inadequate.  See Cohen v. 
Brown, 10 Vet. App. 128, 140 (1997).

Based upon the above findings, the Board must hold that a 
preponderance of the evidence is against service connection 
for PTSD.  The record contains absolutely no evidence that 
verifies or corroborates the veteran's alleged rape.  As 
explained above, in noncombat situations, the Board cannot 
grant service connection for PTSD based solely upon the 
statements of the veteran.  In the present case, the record 
contains no complaint or report of the rape or of PTSD 
symptomatology by the veteran until nearly 30 years following 
the alleged rape.  As the veteran told no one about the rape 
and received no treatment following the rape, there is no 
possibility of obtaining evidence to substantiate the 
veteran's claim.  Moreover, as the veteran apparently did not 
suffer any detriments to her career, health, or personal 
relationships following the alleged rape, verification of the 
sexual assault can not be accomplished by alternative means.  

In the absence of evidence which in some way verifies or 
corroborates the veteran's account of one of her stressors, 
the Board finds that any diagnosis of PTSD which is based on 
an unverified stressor is unreliable and will not be accepted 
as evidence of a current disability that is related to 
service.  As such the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for PTSD.  Accordingly, the benefit sought on 
appeal is denied.


ORDER

Service connection for PTSD is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

